                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA ex rel. J.
 DOUGLAS STRAUSER; STATE OF NEW
 JERSEY ex rel. J. DOUGLAS STRAUSER;
 STATE OF OKLAHOMA ex rel. J.
 DOUGLAS STRAUSER; and STATE OF
 TENNESSEE ex rel. J. DOUGLAS
 STRAUSER,

               Plaintiffs,

 v.

 STEPHEN L. LAFRANCE HOLDINGS,
 INC.; STEPHEN L. LAFRANCE
                                                Case No. 18-CV-673-GKF-FHM
 PHARMACY, INC.; SUPER D DRUGS
 ACQUISITION CO.; DALECO, INC.;
 ARCADIA VALLEY DRUG CO.; MAY’S
 DRUG STORES, INC.; ELLISVILLE
 DRUG ACQUISITION CO.; JARCO
 PHARMACIES, INC.; JIM BAIN’S
 PHARMACY, INC.; S & W PHARMACY,
 INC.; CONSOLIDATED STORES, INC.;
 PHARM-MART PHARMACY OF
 WARREN, INC.; STEPHEN L.
 LAFRANCE, JR.; JASON LAFRANCE;
 and WALGREEN COMPANY, INC.,

               Defendants.

                                 OPINION AND ORDER

       This is a qui tam action alleging violations of the False Claims Act (“FCA”), 31 U.S.C.

§§ 3728–33, involving a scheme in which a pharmacy chain defrauded government health

programs by reporting inflated “usual and customary” prices for prescription drugs. Before the

court are two motions: the Motion to Dismiss [Doc. 87] filed by defendants Walgreen Co.

(“Walgreens”), Stephen L. LaFrance Holdings, Inc. (“LaFrance Holdings”), and Stephen L.
LaFrance Pharmacy, Inc. (“LaFrance Pharmacy”) 1 and the Motion to Dismiss [Doc. 88] filed by

defendants Arcadia Valley Drug Co., Daleco, Inc., Ellisville Drug Acquisition Co., Jarco

Pharmacies, Inc., Stephen L. LaFrance, Jr., and Jason LaFrance. Both motions seek dismissal

pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6). The court addresses the motions

together because each expressly incorporates the arguments of the other. For the reasons set forth

below, both motions are denied.

                                       I. Procedural Background

         Relator J. Douglas Strauser filed his qui tam complaint in the United States District Court

for the Western District of Oklahoma on May 14, 2013. [Doc. 1]. The case was sealed while the

government investigated the allegations.            During that time, relator filed his First Amended

Complaint (“FAC”). [Doc. 21]. On April 30, 2018, the United States file a Notice of Election to

Decline Intervention. [Doc. 45]. Thereafter, the court in the Western District unsealed the case.

[Doc. 48].

         On July 16, 2018, defendants filed the instant two motions to dismiss. [Doc. 87; Doc. 88].

Relator filed a consolidated response in opposition to the two motions [Doc. 97], and each set of

movants filed a reply [Doc. 100; Doc. 101]. On December 21, 2018, the court in the Western

District transferred the case to this district pursuant to 28 U.S.C. § 1404(a). [Doc. 107].

                          II. Allegations in the First Amended Complaint

         In 114 paragraphs spanning sixty-six pages, the FAC asserts four counts against fifteen

defendants—thirteen corporations and two individuals.                 The following is a non-exhaustive

summary of the allegations in the FAC.


1
    The motion states it “is also filed on behalf of Defendants Super D Drugs Acquisition Co., May’s Drug Stores,
    Inc., Jim Bain’s Pharmacy, Inc., S&W Pharmacy, Inc., Consolidated Stores, Inc., and Pharm-Mart Pharmacy of
    Warren, Inc.,” which “were all acquired by Walgreen Co., and, as a result, no longer exist as separate legal
    entities.” [Doc. 87, p. 8 n.1].


                                                        2
A. Relator’s Background

       Relator is a licensed pharmacist who owned and operated pharmacies in Missouri from

1976 to 2008. [FAC ¶ 9]. On June 30, 2008, he sold his pharmacy business to an entity under

common ownership and control with LaFrance Pharmacy. Relator worked as a pharmacist at one

of the pharmacies he sold until June 2013. [Id.].

B. Defendants

       LaFrance Holdings was founded by Stephen L. LaFrance, Sr. [FAC ¶ 20]. Between 2008

and the fall of 2012, LaFrance Holdings, along with LaFrance Pharmacy and Stephen L. LaFrance,

Jr. and Jason LaFrance, owned and controlled a group of affiliated corporate entities (“the

LaFrance affiliates”) that, in turn, collectively owned a chain of pharmacies that were operated and

controlled as a single enterprise. [FAC ¶ 21]. The LaFrance affiliates shared the brands USA

Drug, Select Brand, Super D Drug, May’s Drug, Med-X, and Drug Warehouse, and many of their

pharmacies were known as USA Drug pharmacies, often with reference to one of the additional

brands as well. [FAC ¶ 23].

       By September 17, 2012, LaFrance Pharmacy had consolidated under its ownership most if

not all of the LaFrance affiliates, which at the time collectively owned approximately 144

pharmacies in Arkansas, Mississippi, Missouri, New Jersey, Oklahoma, and Tennessee.

[FAC ¶ 24]. On September 17, 2012, Walgreens purchased the stock of LaFrance Holdings for

$438 million. Walgreens also purchased the assets or stock of certain affiliated entities. [Id.].

Walgreens thereby become the owner of LaFrance Pharmacy and acquired the USA Drug

pharmacy business. [Id.].




                                                 3
C. Regulatory Background

       1. Usual and Customary (“U&C”) Charge Requirements

       During the relevant period (2008 through May 2013), the federal government required each

state to comply with a number of specific requirements as a condition of the state’s obtaining

federal reimbursement for a portion of the state’s Medicaid expenditures. [FAC ¶ 43]. One of

these federal requirements related to the appropriate reimbursement for pharmaceutical drugs.

[Id.]. The federal government would not reimburse a state for its Medicaid expenditures for

prescription drugs unless the state complied with certain payment limits. [Id.]. To get federal

reimbursement, the state was required to pay no more than the lowest of three separate rates, one

of which was the dispending pharmacy’s “usual and customary charge to the general public” for

the drug. [Id. (citing 42 C.F.R. § 447.512(b))].

       To comply with federal regulations, state Medicaid programs enacted rules that required

pharmacies to bill Medicaid no more than their “usual and customary charge to the general public”

for prescription drugs. [FAC ¶ 44]. The states required providers, including pharmacies, that

billed Medicaid to certify that they were in compliance with Medicaid program rules and

instructions. [Id.]. The term “Usual and Customary charge” was understood throughout the

pharmacy industry to refer to the amount a pharmacy charges cash-paying customers. [FAC ¶ 45].

       During the relevant period, federal law also mandated that pharmacies submitting claims

electronically to Medicaid use a standard claim format for electronic transactions published by the

National Council for Prescription Drug Programs (“NCPDP”), a pharmaceutical industry group

that promoted standardization in the pharmaceutical industry.       [FAC ¶ 46 (citing 45 C.F.R.

§ 162.1102(a)–(c))]. The NCPDP’s standard format included a field for “usual and customary

charge,” which the format’s instructions defined to mean the “[a]mount charged cash paying

customers for the prescription exclusive of sales tax or other amounts claimed.” [FAC ¶ 47]. The


                                                   4
seven states in which USA Drug operated stores—Arkansas, Kansas, Mississippi, Missouri, New

Jersey, Oklahoma, and Tennessee—required pharmacies billing the state Medicaid program to

complete the “usual and customary” field in the standard NCPDP format. [FAC ¶ 48].

       2. Medicare Part D Prescription Drug Benefit

       To deliver Medicare Part D benefits to Medicare enrollees, the Centers for Medicare &

Medicaid Services (“CMS”) contracted with private insurance companies known as Part D Plan

Sponsors (“Part D Sponsors”), which in turn offered enrollees a choice of prescription drug benefit

plans. [FAC ¶ 63]. To receive payment from CMS, Part D Sponsors were required to agree to

give Part D enrollees access to “negotiated prices” for covered drugs—that is, the prices that the

Part D Sponsors negotiated with providing pharmacies. [FAC ¶ 64].

       To fund the Part D prescription drug benefit, CMS paid a Part D Sponsor a per-enrollee

subsidy based on a bid submitted by the Part D Sponsor the previous year that reflected the Part D

Sponsor’s anticipated costs. [FAC ¶ 65]. At the end of each year, CMS “reconciled” the Part D

Sponsor’s actual allowable costs against the monthly subsidy payments to determine whether it

needed to make further risk sharing, low-income subsidy, or reinsurance payments; or, conversely,

whether the Part D Sponsor owed money to CMS. [FAC ¶ 66]. To calculate these additional

payments, CMS needed information about every drug claim submitted to the Part D Sponsor by

pharmacies, either directly or through a Pharmacy Benefit Manager (“PBM”) or other

intermediary. [Id.].

       To submit claims for drugs dispensed to Medicare enrollees under Medicare Part D, a

pharmacy had to individually contract with a Part D Sponsor that provided Part D benefits, or an

intermediary organization. [FAC ¶ 68]. A pharmacy that entered one of these contracts was known

as a “network pharmacy.” When negotiating these contracts, Part D Sponsors typically required

the inclusion of U&C pricing clauses that prohibited network pharmacies from charging more for


                                                5
a covered drug than they would charge a cash-paying customer with no insurance coverage. [FAC

¶ 69]. Network pharmacies that submitted claims to Part D Plan Sponsors were required to certify

to the accuracy, completeness, and truthfulness of the claim data and acknowledge that they would

be used to seek federal funds. [FAC ¶ 70]. Network pharmacies were also required to use the

NCPDP format to submit their charges to Part D Sponsors. [FAC ¶ 71].

D. Walmart’s Four-Dollar Generic Program

       In 2006, Wal-Mart Stores, Inc. (“Walmart”) launched a program that provided customers

with four-dollar pricing for a thirty-day supply of any one of more than 300 commonly prescribed

generic medications. [FAC ¶ 75]. In subsequent years, Walmart expanded the program so that it

offered customers ten-dollar pricing for a ninety-day supply of many generic medications. [Id.].

Walmart made these same low prices available to Medicaid, charging Medicaid beneficiaries as

well as cash-paying customers four dollars for a thirty-day supply and ten dollars for a ninety-day

supply of the medications that were part of its program. [Id.].

E. The Alleged Scheme

       To compete with Walmart, Steven L. LaFrance, Jr., Jason LaFrance, and the LaFrance

affiliates that they controlled began requiring the USA Drug pharmacies to match the pricing of

the Walmart program, but only for cash-paying customers. [FAC ¶ 75]. By the fall of 2008, USA

Drug’s management began requiring all of the USA Drug pharmacies to offer the four-dollar

generic pricing to any cash-paying customer who requested it. [FAC ¶ 77]. Once a customer had

requested this pricing for a particular prescription, the pharmacy staff generally made a note in the

patient’s file to ensure the customer received the four-dollar generic pricing on all eligible generic

drug prescriptions from that point forward. [Id.].

       USA Drug marketed its four-dollar generic pricing by notifying physicians’ offices that its

pharmacies offered this pricing and through word of mouth. [FAC ¶ 78]. By the 2009–2010 fiscal


                                                  6
year, a majority of USA Drug’s transactions with non-insured patients were made at four-dollar

generic pricing for almost all medications on the Walmart list. [FAC ¶ 79]. For many of these

drugs, more than ninety percent of USA Drug’s transactions with non-insured customers were

made at four-dollar generic pricing. [Id.].

       Between the fall of 2008 and the September 2012 purchase by Walgreens, USA Drug

management supplied the pharmacies with a billing software program. [FAC ¶ 81]. USA Drug’s

corporate headquarters inputted parameters into this program that established a single price for

every drug that management characterized as the “Usual & Customary price.” [Id.]. USA Drug’s

corporate headquarters instructed the pharmacies that they should override this pricing with four-

dollar generic pricing for all cash-paying customers requesting it. [Id.]. To facilitate the ability of

its pharmacists to override retail pricing with four-dollar generic pricing for cash-paying

customers, USA Drug’s computer systems were regularly updated with Walmart’s current list of

generic medications with four-dollar generic pricing. [FAC ¶ 82]. Whenever pharmacy staff

accessed the computer screens that came up during the billing process, the billing software would

inform the pharmacist or technician if the generic drug was on the Walmart four-dollar generic

pricing list. Some pharmacies kept a paper copy of the Walmart list handy so they could readily

determine whether any given generic drug was on the list. [Id.].

       When he was a pharmacist employed by USA Drug, relator repeatedly expressed to

management his concern that USA Drug’s failure to offer the four-dollar generic pricing to

Medicaid would expose the company to potential liability if the company’s pharmacies were to be

audited. [FAC ¶ 83–84].

       After Walgreens acquired ownership and control of LaFrance Pharmacy in September

2012, Walgreens, with actual knowledge of the USA Drug four-dollar generic pricing program,




                                                  7
allowed the USA Drug pharmacies for a period of time to continue to utilize four-dollar generic

pricing for cash-paying customers without making this pricing available to Medicare Part D and

Medicaid. [FAC ¶ 86]. Walgreens’ management directed the USA Drug stores that they would

have to discontinue the four-dollar generic pricing for cash customers when the pharmacies’

computer systems were converted to new systems used by Walgreens’ stores. [Id.].

       In Count I, the FAC asserts a claim for violations of the federal False Claims Act, 31 U.S.C.

§ 3729(a). [FAC ¶¶ 103–08]. In Counts II, III, and IV, the FAC asserts claims for violations of

the false claim statutes of New Jersey, Oklahoma, and Tennessee, respectively. [FAC ¶¶ 109–14].

                            III. Standard for Motions to Dismiss

A. Federal Rule of Civil Procedure 12(b)(6)

       In considering a motion to dismiss under FED. R. CIV. P. 12(b)(6), a court must determine

whether the plaintiff has stated a claim upon which relief can be granted. A complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).       The plausibility requirement “does not impose a probability

requirement at the pleading stage; it simply calls for enough fact to raise a reasonable expectation

that discovery will reveal evidence” of the conduct necessary to make out the claim. Id. at 556.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The court “must determine whether the complaint sufficiently

alleges facts supporting all the elements necessary to establish an entitlement to relief under the

legal theory proposed.” Lane v. Simon, 495 F.3d 1182, 1186 (10th Cir. 2007) (quoting Forest

Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007)).




                                                 8
B. Federal Rule of Civil Procedure 9(b)

       Pursuant to FED. R. CIV. P. 9(b), “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.”      However, “[m]alice, intent,

knowledge, and other conditions of a person’s mind may be alleged generally.” Id. “Rule 9(b)’s

purpose is ‘to afford [a] defendant fair notice’ of a plaintiff’s claims and the factual grounds

supporting those claims.” George v. Urban Settlement Servs., 833 F.3d 1242, 1255 (10th Cir. 2016)

(quoting Schwartz v. Celestial Seasonings, Inc., 124 F.3d 1246, 1252 (10th Cir. 1997)). Thus, at a

minimum, the complaint must allege “the time, place, and contents of the false representation, the

identity of the party making the false statements and the consequences thereof.” United States ex

rel. Sikkenga v. Regence Bluecross Blueshield of Utah, 472 F.3d 702, 727 (10th Cir. 2006) (quoting

Koch v. Koch Indus., 203 F.3d 1202, 1236 (10th Cir. 2000)).

                                 IV. Statutory Background

       Although Congress has repeatedly amended the False Claims Act, “its focus remains on

those who present or directly induce the submission of false or fraudulent claims.” Universal

Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 1996 (2016). “The FCA

covers all fraudulent attempts to cause the government to pay out sums of money.” United States

ex rel. Polukoff v. St. Mark’s Hosp., 895 F.3d 730, 734 (10th Cir. 2018) (internal quotation marks

omitted).

       The FCA’s qui tam provisions allow a private person, called the relator, to sue on behalf

of the government. 31 U.S.C. § 3730(b). The government may intervene and take over the

relator’s case, id. § 3730(b)(2) and (c)(3), but it often declines to do so. In such instances, the

relator conducts the litigation and shares any recovery with the government. Id. § 3730(d).

       In relevant part, 31 U.S.C. § 3729(a)(1) imposes civil liability on any person who:




                                                9
                 (A) knowingly presents, or causes to be presented, a false or
                 fraudulent claim for payment or approval;

                 (B) knowingly makes, uses, or causes to be made or used, a false
                 record or statement material to a false or fraudulent claim; [or]

                 ...

                 (G) knowingly makes, uses, or causes to be made or used, a false
                 record or statement material to an obligation to pay or transmit
                 money or property to the Government, or knowingly conceals or
                 knowingly and improperly avoids or decreases an obligation to pay
                 or transmit money or property to the Government . . . . 2

        “Rule 9(b) supplements 8(a) in setting forth the pleading requirements under the FCA.”

United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1171 (10th Cir. 2010).

Because the rule’s purpose is to afford defendants fair notice, “claims under the FCA need only

show the specifics of a fraudulent scheme and provide an adequate basis for a reasonable inference

that false claims were submitted as part of that scheme.” Id. at 1172. “Practically speaking, FCA

claims comply with Rule 9(b) when they ‘provid[e] factual allegations regarding the who, what,

when, where and how of the alleged claims.’” Polukoff, 895 F.3d at 745 (quoting Lemmon, 614

F.3d at 1171).

                                             V. Discussion

        Defendants challenge the sufficiency of the FAC on multiple grounds. The first motion to

dismiss advances five main arguments:

                 The [FAC] fails to meet the requirements of Federal Rules 12(b)(6)
                 and 9(b) because it (1) fails to plead the submission of any FCA or
                 State FCA violation outside of one pharmacy in Missouri; therefore
                 any alleged violation of the FCA in Count I outside of Missouri and
                 the entirety of Counts Two, Three, and Four should be dismissed;
                 (2) improperly clusters defendants together without adequately
                 pleading claims against any particular defendant, requiring

2
    The Fraud Enforcement and Recovery Act of 2009 (“FERA”), Pub. L. No. 111–21, § 4, 123 Stat. 1616 (2009),
    modified and renumbered the subsections of § 3729. Because the amendments are not determinative of the
    resolution of the instant motions, this decision cites the post-FERA version.


                                                    10
                 dismissal of Walgreens, LaFrance Holdings and LaFrance
                 Pharmacy; (3) insufficiently alleges facts supporting the elements of
                 “scienter” under the FCA or State FCAs; (4) insufficiently alleges
                 facts supporting “materiality” under the FCA or State FCAs; and
                 (5) insufficiently alleges facts to establish liability directly or for the
                 alleged conduct of the other Defendants by Walgreens.

[Doc. 87, pp. 13–14]. The second motion to dismiss advances two main arguments, contending

that relator fails to plead (1) details concerning the roles of particular defendants and (2) the falsity

of any claim or statement. [Doc. 89, pp. 12–30]. As noted above, each motion expressly

incorporates by reference the arguments of the other. [Doc. 87, p. 9 n.2; Doc. 89, p. 7 n.1;

Doc. 100, p. 1 n.1; Doc. 101, p. 5 n.1]. The court addresses defendants’ various arguments below.

         As a preliminary matter, the court notes that this is not the first qui tam suit alleging a

scheme to defraud government health programs by reporting inflated U&C prices for prescription

drugs. Several other courts have denied motions to dismiss in cases involving similar allegations.

See, e.g., United States ex rel. Proctor v. Safeway, Inc., No. 11-3406, 2016 WL 7017231, at *15

(C.D. Ill. Dec. 1, 2016) (denying motion to dismiss); United States ex rel. Schutte v. Supervalu,

Inc., 218 F. Supp. 3d 767, 770 (C.D. Ill. 2016) (same); United States ex rel. Doe v. Houchens

Indus., Inc., No. 1:13-CV-00196-RLY, 2015 WL 133706, at *3 (S.D. Ind. Jan. 9, 2015) (same);

United States ex rel. Garbe v. Kmart Corp. (“Garbe I”), 968 F. Supp. 2d 978, 981 (S.D. Ill. 2013)

(same); 3 but see United States ex rel. Rahimi v. Rite Aid Corp., No. 2:11-CV-11940, 2018 WL

1744796, at *2 (E.D. Mich. Apr. 11, 2018) (finding deficiencies under Rule 9(b) and granting

relator leave to amend). Although these decisions come from outside this circuit, the court has

considered them for their persuasive value.




3
    See also United States ex rel. Garbe v. Kmart Corp. (“Garbe II”), 73 F. Supp. 3d 1002, 1019 (S.D. Ill. 2014)
    (granting in part and denying in part motion for partial summary judgment), aff’d in part, rev’d in part and
    remanded, United States ex rel. Garbe v. Kmart Corp. (“Garbe III”), 824 F.3d 632 (7th Cir. 2016).


                                                      11
A. Falsity

       Defendants contend relator’s allegations are insufficient because he fails to plead the falsity

of any claim or statement. The relevant provisions of the FCA require relator to identify a “false

or fraudulent claim.” See 31 U.S.C. §§ 3729(a)(1)(A) and (B). With certain exceptions not

relevant here, Congress has defined the term “claim” for purposes of § 3729 as follows:

               [A]ny request or demand, whether under a contract or otherwise, for
               money or property and whether or not the United States has title to
               the money or property, that—

                  (i) is presented to an officer, employee, or agent of the United
                  States; or

                  (ii) is made to a contractor, grantee, or other recipient, if the
                  money or property is to be spent or used on the Government’s
                  behalf or to advance a Government program or interest, and if
                  the United States Government—

                      (I) provides or has provided any portion of the money or
                      property requested or demanded; or

                      (II) will reimburse such contractor, grantee, or other
                      recipient for any portion of the money or property which is
                      requested or demanded[.]

31 U.S.C. § 3729(b)(2)(A).

       Although Congress has not defined what makes a claim “false” or “fraudulent,” the

Supreme Court has held that the term “fraudulent” in the statute “incorporates the common-law

meaning of fraud.”     Escobar, 136 S. Ct. at 1999.        “Because common-law fraud has long

encompassed certain misrepresentations by omission, ‘false or fraudulent claims’ include more

than just claims containing express falsehoods.” Id. Furthermore, the phrase “false or fraudulent”

includes “both factually false and legally false requests for payment.” Polukoff, 895 F.3d at 741

(citing Lemmon, 614 F.3d at 1168). The Tenth Circuit has explained this distinction as follows:

               Factually false claims generally require a showing that the payee has
               submitted an incorrect description of goods or services provided or


                                                 12
                 a request for reimbursement for goods or services never provided.
                 Claims arising from legally false requests, on the other hand,
                 generally require knowingly false certification of compliance with a
                 regulation or contractual provision as a condition of payment.

Polukoff, 895 F.3d at 741 (internal quotation marks and citations omitted). Legal falsity can arise

from false certification that is either express or implied. Id.

          The FAC alleges that the USA Drug pharmacies submitted false claims by misrepresenting

their U&C charges in order to increase their reimbursement. Defendants challenge the sufficiency

of relator’s allegations of falsity both as to the relevant state Medicaid programs and as to Medicare

Part D.

          1. Falsity as to State Medicaid Programs

          Defendants argue that relator fails to allege how the exclusion of customer-requested price-

matching from U&C prices violated the U&C billing requirements under any state Medicaid

program. The court disagrees.

          Federal Medicaid regulations limit pharmacy reimbursement to a provider’s “usual and

customary charges to the general public.” Schutte, 218 F. Supp. 3d at 773 (citing 42 C.F.R.

§ 447.512(b)); see also [FAC ¶ 43].         State Medicaid U&C regulations are based on this

requirement, and all state plans must periodically determine that there are in accordance with

§ 447.512. Schutte, 218 F. Supp. 3d at 773 (citing 42 C.F.R. § 447.518(B)(1)(ii)); see also [FAC

¶ 44]. Relator alleges that the Medicaid rules of each of the seven states at issue prohibit a

pharmacy from billing in excess of the provider’s “usual and customary charge,” which is

understood throughout the industry to refer to the amount a pharmacy charges cash-paying

customers. [FAC ¶¶ 45, 50–62]. Relator contends that USA Drug attempted to circumvent the

U&C charge rules by maintaining a phony list of supposed “U&C charges” in its computer system




                                                  13
while marketing its true charges quietly, in doctors’ offices, by word of mouth, and directly to

customers in its stores. [FAC ¶¶ 78, 81–82, 89–91].

       Other courts have considered allegations of similar efforts to evade U&C charge

requirements. In one FCA case, the Seventh Circuit affirmed a grant of partial summary judgment

in favor of the relator, holding that the prices Kmart charged members of its generic drug discount

program were Kmart’s U&C charges. Garbe III, 824 F.3d at 643. Kmart’s alleged scheme started

as a price-matching program (like the scheme alleged here) and then underwent several iterations.

Id. at 636. Kmart eventually offered discount generics, but only if a customer would pay a nominal

fee and “join” the program. Id. at 643–45.

       The Garbe III court observed that, “[u]nless state regulations provide otherwise, the ‘usual

and customary’ price is defined as the ‘cash price offered to the general public.’” Id. at 643. The

court then rejected Kmart’s argument that the phrase “general public” excludes customers who

join a discount program, reasoning as follows:

               Allowing Kmart to insulate high “usual and customary” prices by
               artificially dividing its customer base would undermine a central
               purpose of the statutory and regulatory structure. The “usual and
               customary” price requirement should not be frustrated by so flimsy
               a device as Kmart’s “discount programs.” Because Kmart offered
               the terms of its “discount programs” to the general public and made
               them the lowest prices for which its drugs were widely and
               consistently available, the Kmart “discount” prices at issue
               represented the “usual and customary” charges for the drugs.

Id. at 643–45; see also Garbe I, 968 F. Supp. 2d at 983–84 (denying Kmart’s motion to dismiss).

In a similar case, a court in the Southern District of Indiana reached the same result, rejecting a

pharmacy chain’s argument that “the special pricing it offers the members of its Rewards Program

is not the U & C price because that price is offered only to those who enroll in the program.” Doe,

2015 WL 133706, at *3.




                                                 14
         In Schutte, a court in the Central District of Illinois denied a motion to dismiss filed by a

pharmacy chain accused of perpetrating a “price-match” scheme similar to the one alleged in this

case. 218 F. Supp. 3d at 772. The Supervalu chain offered a program to match certain competitors’

prices for generic drugs. Id. at 770. The court rejected Supervalu’s argument that no law required

it to report price matches as the U&C price and concluded that the relators had provided fair notice

of falsity under the FCA. Id. at 772–73.

         Here, relator alleges that the pharmacies offered four-dollar generic pricing to any cash-

paying customer who requested it, and that, as a practical matter, the pharmacies generated the

four-dollar generic pricing for a cash-paying customer even without the customer’s request. [FAC

¶ 77]. He further alleges that, during certain periods, a majority of the pharmacies’ transactions

with non-insured patients were made at four-dollar generic pricing for almost all medications on

the Walmart list, and that, for many of these drugs, more than ninety percent of transactions with

non-insured customers were made at four-dollar generic pricing. [FAC ¶ 79]. Through these

allegations and the other allegations in the FAC, relator plausibly alleges that, for some drugs, the

four-dollar generic pricing was the pharmacies’ “usual and customary charge to the general public”

under any reasonable interpretation of that phrase. 4 Therefore, relator plausibly alleges that some

U&C charges reported by the pharmacies were false because they were higher than the four-dollar

generic pricing.

         The FAC alleges that USA Drug operated in seven states: Arkansas, Mississippi, Missouri,

New Jersey, Oklahoma, and Tennessee.                  Defendants do not argue that Missouri, Kansas,




4
    Defendants criticize the U&C definitions offered by relator as “varied and inconsistent.” [Doc. 101, p. 12 n.12].
    But the court must draw reasonable inferences in relator’s favor at the motion-to-dismiss stage. Relator need not
    present a definitive, unassailable definition of “usual and customary charges.” It is sufficient that relator has
    plausibly alleged that U&C prices reported by defendants were inconsistent with any reasonable interpretation of
    the phrase.


                                                         15
Tennessee, and Mississippi materially altered the general definition of a U&C charge. [Doc. 89,

pp. 28–29]. They do argue, however, that the exclusion of price-match discounts from U&C prices

did not violate the specific rules of the Medicaid programs in three states—Arkansas, Oklahoma,

and New Jersey. 5 These arguments are addressed below. 6

                  i. Arkansas Medicaid Program

         Title 16, Division 6, Rule 22 of the Arkansas Administrative Code, also known as the Code

of Arkansas Rules and Regulations, contains a “Pharmacy Provider Manual.” Both relator and

defendants point to Section 251.100 of the Pharmacy Provider Manual. Ark. Admin. Code

016.06.22-251.100. Section 251.100 defines the “usual and customary charge” as “the price that

is charged for 90% of the prescriptions for private pay customers for the same product and

quantity.” Id. It further provides, “If the prices on more than 10% of the prescriptions for a given

drug and/or quantity are found to vary in a given time frame, auditors will select the most prevalent

price as the usual and customary charge.” Id.

         Defendants argue that relator fails to plead facts indicating that “for a given drug, a given

quantity, a given time period, and a given pharmacy in Arkansas, a lower price-matched price was

being charged for 90% or more of the prescriptions for private pay customers.” [Doc. 26, p. 89].

Defendants appear to overstate relator’s burden. Contrary to defendants’ suggestion, the definition



5
    The court notes that, at least for purposes of relator’s federal FCA claim, arguments based on subtle variations in
    U&C billing regulations across state Medicaid programs are better suited to resolution at a later stage—when more
    facts are available and the parties have briefed the issues in greater depth. Cf. United States ex rel. Booker v.
    Pfizer, Inc., 9 F. Supp. 3d 34, 52 (D. Mass. 2014) (“For purposes of federal fraud, the treatment of specific claims
    in states with more flexible reimbursement schemes can be reserved for later stages of the litigation, and is more
    appropriately viewed as a question of damages.”).
6
    Notably, in Garbe II, the district court considered similar arguments. 73 F. Supp. 3d at 1018–20, rev’d in part on
    other grounds, Garbe III, 824 F.3d 632. Kmart argued that it was entitled to summary judgment with respect to
    claims submitted to Medicaid programs in Minnesota, Nevada, and Alabama because those states excluded
    discount prices given to certain segments of a pharmacy’s customers from their U&C definitions. Id. at 1018.
    After closely examining the relevant state statutes and regulations—which contained language somewhat similar
    to the regulations at issue here—the court rejected Kmart’s arguments. Id. at 1019–20.


                                                          16
provided in Section 251.100 does not require relator to show that “a lower price-matched price

was being charged for 90% or more of the prescriptions.” It only requires relator to show that a

reported U&C price was neither “the price that [was] charged for 90% of the prescriptions for

private pay customers for the same product and quantity” nor “the most prevalent price.”

       Regardless, the FAC alleges that, by its 2009–2010 fiscal year, USA Drug gave four-dollar

pricing to more than ninety percent of the cash transactions for many of the drugs on the Walmart

list. [FAC ¶ 79]. As discussed infra, section V(D), relator need not allege specific examples of

false claims for each state and each government program that defendants allegedly defrauded.

Accepting the factual allegations in the FAC as true, and drawing reasonable inferences therefrom,

the court finds and concludes that relator adequately alleges falsity as to claims submitted to the

Arkansas Medicaid program.

       Defendants also highlight another portion of Section 251.100, which provides as follows:

               All special prices, including but not limited to prices given to family
               members or other select customers, must be indicated (e.g.,
               “special” or “SP”) on all prescriptions. If special prices are not
               clearly identifiable on private-pay prescriptions, auditors will use
               these prices to determine the pharmacy’s usual and customary
               charge.

Ark. Admin. Code 016.06.22-251.100. Defendants argue that relator “fails to address whether any

price-matched prescriptions in Arkansas were marked as ‘special prices’ for purposes of

determining U&C price.” [Doc. 89, p. 26].

       The court finds defendants’ argument unpersuasive. Rules 9(b) and 12(b)(6) do not require

pleadings to explicitly address and foreclose every possible defense. Moreover, the allegations in

the FAC support a reasonable inference that the pharmacies’ four-dollar generic prices were not

“special prices” within the meaning of Section 251.100, which describes “special prices” as

“including but not limited to prices given to family members or other select customers.” Ark.



                                                 17
Admin. Code 016.06.22-251.100. Defendants assert that “Arkansas Medicaid does not limit what

constitutes a ‘special price’. . . .” [Doc. 101, p. 13 n.13]. However, the surrounding context and

the plain meaning of the word “special” suggest that the phrase “special prices” has a limited

meaning. The central purpose of the U&C regulations would be easily frustrated if pharmacies

could exclude any price from their U&C calculations simply by labeling it as a “special price”—

even when the price was available upon request to all cash-paying customers and was charged to

over ninety percent of cash-paying customers. Cf. Garbe II, 824 F.3d at 645 (“The ‘usual and

customary’ price requirement should not be frustrated by so flimsy a device as Kmart’s ‘discount

programs.’”).

                ii. Oklahoma Medicaid Program

       With respect to the Oklahoma Medicaid Program (“SoonerCare”), both relator and

defendants point to section 317:30-5-78 of the Oklahoma Administrative Code. That section

provides, in relevant part, that a “pharmacy is responsible to determine its usual and customary

charge to the general public and submit it to OHCA on each pharmacy claim.” Okla. Admin. Code

317:30-5-78(d)(2). It further provides as follows:

                The OHCA defines general public as the patient group accounting
                for the largest number of non-SoonerCare prescriptions from the
                individual pharmacy, but does not include patients who purchase or
                receive their prescriptions through other third-party payers. If a
                pharmacy offers discount prices to a portion of its customers (i.e. -
                10% discount to senior citizens), these lower prices would be
                excluded from the usual and customary calculations unless the
                patients receiving the favorable prices represent more than 50% of
                the pharmacy’s prescription volume.

Id.

       Defendants argue that relator fails to plead facts indicating that, “for a given drug, a given

quantity, a given time period, and a given pharmacy in Oklahoma, a price-matched price

represented ‘more than 50% of the pharmacy’s prescription volume.’” [Doc. 89, p. 27]. In their


                                                 18
reply brief, defendants further argue that “more than 50% of the pharmacy’s prescription volume”

means more than fifty percent of the pharmacy’s total prescription volume, not limited to “private

pay” or “cash” customers. [Doc. 101, pp. 13–14].

       Defendants’ argument has two flaws. First, the exclusion on which defendants rely applies

only if “a pharmacy offers discount prices to a portion of its customers,” such as a “10% discount

to senior citizens.” Okla. Admin. Code 317:30-5-78(d)(2) (emphasis added). But defendants

allegedly offered four-dollar generic pricing to any cash-paying customer who requested it. [FAC

¶ 77]. Such practices lack the selectivity contemplated by the exclusion, as illustrated by the

example of a discount for senior citizens. Cf. Garbe II, 73 F. Supp. 3d at 1019 (“Kmart discounts

prices—through its generic drug programs—to any person, so long as they fill out a form to

participate. This is far different from the example set forth in Nevada’s definition that illustrates

what it means to discount a price to a specified customer, such as senior citizens.”).

       Second, defendants do not explain why the court should read the word “total” into the

phrase “the pharmacy’s prescription volume,” and such an interpretation appears to yield

counterintuitive results. For example, under defendants’ interpretation, a pharmacy that sold fifty-

one percent SoonerCare prescriptions and forty-nine percent cash prescriptions could charge

ninety-nine percent of cash customers a “discount price” and report the price paid by only one

percent of cash customers as the “usual and customary charge to the general public” because the

customers receiving the discount price would represent less than fifty percent of the pharmacy’s

total prescription volume. When read in context, the phrase “the pharmacy’s prescription volume”

could refer, more sensibly, to the pharmacy’s volume of prescriptions sold to the general public.

Notably, the phrase appears in the section entitled “usual and customary charge to the general

public” and immediately follows the definition of “general public.” See Okla. Admin. Code




                                                 19
317:30-5-78(d)(2). The regulation indirectly references cash-paying customers when it defines

“general public” to exclude patients who receive their prescriptions through SoonerCare or “other

third-party payers.” Cf. Garbe II, 73 F. Supp. 3d at 1019 (“[T]he statute references cash-paying

customers when it specifically excludes transactions with third-party payers.”). Accepting the

factual allegations in the FAC as true, and drawing reasonable inferences therefrom, the court finds

and concludes that relator adequately alleges falsity as to claims submitted to SoonerCare.

               iii. New Jersey Medicaid Program

       With respect to the New Jersey Medicaid Program, both relator and defendants point to

section 10:51-1.10 of the New Jersey Administrative Code. That section defines “usual and

customary charge” as follows:

               The usual and customary charge to the Medicaid or NJ FamilyCare
               program is defined as the amount a provider charges the general
               public for a prescription for the same drug product (same NDC
               number) in the same quantity as the prescription being dispensed to
               a Medicaid or NJ FamilyCare beneficiary. “Usual and customary
               charge” means the actual charge made to the majority (51 percent)
               of the total patient population served by the individual pharmacy.

                  1. The provider shall not charge the programs more than would
                  be charged to a cash customer when the general public, including
                  private third party plans, accounts for more than 50 percent of a
                  provider’s total prescription volume.

                     i. In the event Medicaid, NJ FamilyCare and/or PAAD
                     represent more than 50 percent of a provider’s total
                     prescription volume, then, for reimbursement purposes, the
                     provider’s usual and customary charge may be considered the
                     amount the programs would reimburse for the same services.

N.J. Admin. Code § 10:51-1.10(b).

       Defendants argue that relator fails to plead “any facts regarding a New Jersey pharmacy’s

prescription volume—which is necessary in determining the U&C price for a given drug and

quantity.” [Doc. 89, p. 28]. If, during the relevant period, every USA Drug pharmacy in New



                                                20
Jersey relied primarily on state-funded programs, then subsection 10:51-1.10(b)(1)(i) might

preclude relator’s claims as to the New Jersey Medicaid program. Defendants do not affirmatively

assert that subsection actually applies here, but they do correctly observe that the allegations in the

FAC leave open that possibility.

       That does not mean, however, that relator has failed to state a claim. Rule 9(b) “does not

require omniscience.” Polukoff, 895 F.3d at 745. Instead, it requires that “the circumstances of the

fraud be pled with enough specificity to put defendants on notice as to the nature of the claim.”

Id. Accordingly, “in determining whether a plaintiff has satisfied Rule 9(b), courts may consider

whether any pleading deficiencies resulted from the plaintiff’s inability to obtain information in

the defendant’s exclusive control.”      Id. (quoting George, 833 F.3d at 1255).          Presumably,

defendants control information relating to the prescription volumes of their pharmacies in New

Jersey. Under these circumstances, relator has adequately alleged falsity as to claims submitted to

the New Jersey Medicaid program. See Polukoff, 895 F.3d at 745 (excusing deficiencies resulting

from the relator’s inability to obtain information within the defendants’ control).

       2. Falsity as to Medicare Part D

       Relator alleges that the USA Drug pharmacies misrepresented their U&C charges when

billing Medicare Part D for generic drugs on the Walmart list. [FAC ¶ 91]. According to the FAC,

relator “recalls consistently seeing provisions in contracts between USA Drug and PBMs . . . that

required USA Drug stores to charge no more than their ‘usual and customary charge’ when billing

Medicare Part D.” [FAC ¶ 91].

       Defendants argue that relator’s allegations are insufficient because relator fails to identify

“any specific contractual language” requiring defendants to report price matches as the U&C price.

[Doc. 89, p. 22]. The court disagrees. Relator alleges the existence of contracts and the substance

of the relevant provisions. He further alleges that the term “usual and customary charge” is


                                                  21
understood throughout the pharmacy industry to refer to the amount a pharmacy charges cash-

paying customers. [FAC ¶ 45]. Relator contends the pharmacies’ prescription drug claims were

false because they did not comply with the Part D contract requirements. [Doc. 97, p. 29 n.10].

       Defendants have not identified any legal requirement that a pleading directly quote

contractual language; nor have they explained why direct quotation is necessary here to provide

fair notice of relator’s claims. Defendants have not denied that such contracts exist, nor have they

submitted copies of the contracts to refute relator’s allegations regarding the relevant U&C

provisions. Accepting the factual allegations in the FAC as true, and drawing reasonable inferences

therefrom, the court finds and concludes that relator adequately alleges falsity as to Medicare Part

D claims. Cf. Schutte, 218 F. Supp. 3d at 773 (allegations that Supervalu perpetrated similar price-

match scheme against Medicare Part D provided fair notice of falsity).

B. Scienter

       Defendants contend relator fails to plead scienter with sufficient particularity. The relevant

provisions of the FCA apply to persons who act “knowingly.” See 31 U.S.C. § 3729(a)(1)(A), (B),

and (G). For purposes of section 3729, Congress has defined “knowingly” to mean that a person

(i) has actual knowledge of information; (ii) acts in deliberate ignorance of the truth or falsity of

information; or (iii) acts in reckless disregard of the truth or falsity of the information. 31 U.S.C.

§ 3729(b)(1)(A). Furthermore, “knowingly” requires no proof of specific intent to defraud. 31

U.S.C. § 3729(b)(1)(B). Federal Rule of Civil Procedure 9(b) provides, in relevant part, that

knowledge “may be alleged generally.”

       The FAC contains numerous allegations pertaining to defendants’ knowledge.                 For

example, relator alleges that “the Defendants knowingly have submitted and/or caused the

submissions of false claims that have caused the federal-state Medicaid program, in each state in

which the USA Drug pharmacies do business, as well as Medicare Part D and other Government


                                                 22
Health Plans, to pay excessive amounts for many of the generic medications listed on the

brochure . . . .” [FAC ¶ 101] (emphasis added). Additionally, “the Defendants have knowingly

and improperly avoided an obligation to repay funds owed the United States and the state Plaintiffs,

by improperly failing to disclose and return overpayments.” [FAC ¶ 102] (emphasis added); see

also [FAC ¶¶ 86, 105–07]. Relator also alleges that he repeatedly warned defendants, including

Walgreens, USA Drug management, and the two individual defendants, that failure to offer four-

dollar generic pricing to Medicaid and third-party insurers exposed the company to liability. [FAC

¶¶ 84–87, 96–100]. Specifically, upon learning of USA Drug’s implementation of four-dollar

generic pricing for cash-paying customers but not for Medicaid, relator expressed his objections

in communications with Stephen LaFrance, Jr., Jason LaFrance, Joe Courtright, and Kelly Barnes.

[FAC ¶ 98]. In or about March or April 2009, Mr. Courtright, then-CEO of USA Drug, defended

USA Drug’s practices by informing relator that the Medicaid programs in the states in which USA

Drug did business had not been auditing compliance with U&C rules. [FAC ¶ 99]. Thus, relator

plausibly alleges that defendants acted with actual knowledge, deliberate ignorance, or, at least,

reckless disregard of the pharmacies’ false reporting of U&C charges. Cf. Schutte, 218 F. Supp.

3d at 774 (allegations against Supervalu of similar price-match scheme satisfied “knowledge”

requirement).

         Defendants advance two main arguments regarding scienter, which the court addresses

below.

         1. “Ambiguous” Definitions of U&C Charges

         Defendants argue that they “could not have formed the requisite scienter to violate the FCA

or State FCAs because excluding customer-requested discount pricing of generic drugs from the

U&C charges was a reasonable interpretation of [an] ambiguous legal framework and not clearly

proscribed by law.” [Doc. 87, p. 22]. Defendants contend that relator fails to cite “a single statute,


                                                 23
regulation, or guidance document that expressly required any Defendant to report non-advertised

discount pricing, such as price matching, as the U&C charges.” [Doc. 87, p. 24]. They further

contend that a “reasonable reading of the ‘charge to the general public’ is the pharmacy’s own

retail price charged to cash customers, not a competitor’s price honored upon customer request.”

[Id.].

         The court finds defendants’ argument unpersuasive for two reasons. First, defendants do

not identify the source of any requirement that prices must be “advertised” to be considered U&C

charges. And, even if such a requirement existed, relator alleges that USA Drug marketed its four-

dollar generic pricing by notifying physicians’ offices and through word of mouth. [FAC ¶ 78].

Relator alleges that, pursuant to instructions from corporate headquarters, the pharmacies did not

advertise the four-dollar generic pricing in the media or through brochures, signs, or other

promotional materials; however, this fact could reflect defendants’ efforts to avoid detection of the

scheme and thus could support a finding of scienter. [FAC ¶ 89].

         Second, defendants’ argument is in tension with the plain meaning of the words “usual and

customary,” as well as relator’s allegation that the phrase is understood throughout the pharmacy

industry to refer to the amount a pharmacy charges cash-paying customers. [FAC ¶ 45]. Relator

plausibly alleges that, where a price for a given drug was available to any cash-paying customer

who requested it and over ninety percent of cash transactions were charged at that price, no

reasonable interpretation of the U&C requirements would allow defendants to report a U&C

charge higher than that price.

         2. Scienter as to Corporate Defendants

         Some of the corporate defendants argue that relator’s scienter allegations are insufficient

because he fails “to identify the individuals who formulated the alleged plan and knowingly

submitted a false claim or false certifications or retained alleged overpayments.” [Doc. 87, p. 26].


                                                 24
“[U]nder Rule 9(b), it suffices that any employee, acting within the scope of his or her employment,

had knowledge.” Polukoff, 895 F.3d at 745 n.9; see also United States ex rel. Heath v. AT&T, Inc.,

791 F.3d 112, 125 (D.C. Cir. 2015) (“The complaint makes clear . . . that corporate levers were

pulled; identifying precisely who pulled them is not an inexorable requirement of Rule 9(b) in all

cases.”); United States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 506 (6th Cir. 2007)

(“Where, as here, the relator has alleged that the corporation has committed the fraudulent acts, it

is the identity of the corporation, not the identity of the natural person, that the relator must

necessarily plead with particularity.”).

       Relator alleges the corporate defendants programmed software and instructed pharmacy

staff to bill one price to cash-paying customers and another to the government. [FAC ¶ 81]. He

names multiple USA Drug managers and executives who discussed their knowledge of the billing

practices with him. [FAC ¶¶ 75, 96–97]. He also alleges he specifically warned the individual

defendants, as well as USA Drug’s CEO and a Walgreens manager that these practices violated the

law. [FAC ¶¶ 83–86, 98–100]. Relator thus alleges scienter adequately as to the corporate

defendants.

C. Materiality

       Defendants argue that relator fails to allege materiality. The FCA defines “material” as

“having a natural tendency to influence, or be capable of influencing, the payment or receipt of

money or property.”        31 U.S.C. 3729(b)(4).       For purposes of determining whether a

misrepresentation is actionable under the FCA, materiality looks “to the effect on the likely or

actual behavior of the recipient of the alleged misrepresentation.” Escobar, 136 S. Ct. at 2002

(quoting 26 R. Lord, Williston on Contracts § 69:12, p. 549 (4th ed. 2003)).

       In Escobar, the Supreme Court described the materiality standard as “demanding” and

noted the possibility that materiality could be decided on a motion to dismiss. See 136 S. Ct. at


                                                 25
2003, 2004 n.6. But the Escobar court “did not suggest that the issue should be routinely decided

at such a stage.” United States ex rel. Brooks v. Stevens-Henager Coll., 305 F. Supp. 3d 1279, 1301

(D. Utah 2018) (explaining that materiality “is usually a determination that is left to the jury”); see

also United States v. Gaudin, 515 U.S. 506, 512 (1995) (materiality inquiry is peculiarly one for

the trier of fact).

        Courts have found the materiality requirement satisfied in qui tam cases involving similar

U&C fraud allegations. See, e.g., Rahimi, 2018 WL 1744796, at *7 (relator adequately alleged

materiality because “the U&C price is a factor in determining how much CMS will reimburse

pharmacies”); Schutte, 218 F. Supp. 3d at 773–74 (materiality satisfied where relators alleged that

reporting an inflated U&C price results in overpayment by the government health program); Garbe

I, 968 F. Supp. 2d at 987 (relator adequately alleged materiality, as “it is obvious here that reporting

false amounts would have a natural tendency to influence the Government’s actions, by inflating

the amount of its payment”); Garbe III, 824 F.3d at 639 (“[T]o the extent Kmart made false claims

[regarding inflated U&C charges], they were material: those claims were the basis of the federal

monies Kmart received.”).

        As explained by the Seventh Circuit, the “materiality rule requires only that the false record

or statement influence the ‘payment or receipt of money or property.’” Garbe III, 824 F.3d at 639

(quoting 31 U.S.C. § 3729(b)(4)). Thus, relator is required to show only that the allegedly false

claims were material to the pharmacies’ receipt of more money than they should have received.

See id. Here, relator alleges that the government overpaid because the pharmacies charged

government payers more than they agreed to charge. The alleged misrepresentations go to an

essential element of the bargain—price. By alleging the structure of the Medicare Part D and

Medicaid programs, the reason government payers require U&C pricing or access to PBM’s




                                                  26
negotiated rates, the pharmacies’ scheme to hide their true U&C charges, and the impact of the

overcharges, the FAC adequately pleads materiality.

D. Alleged Violations Outside of Missouri

       In paragraphs ninety-four and ninety-five of the FAC, relator alleges over one hundred

specific “examples of instances in which a USA Drug pharmacy submitted false claims to

Medicaid or Medicare Part D” as part of the defendants’ alleged scheme. All of the alleged

examples involve sales by a pharmacy called Strauser Drugs in Sullivan, Missouri, during the

month of January 2012. [FAC ¶¶ 94–95]. Defendants argue the court should dismiss Counts II,

III, IV in their entirety, as well as Count I as to any claims submitted to a federal healthcare

program outside of Missouri, because relator fails to allege any claims with particularity as to any

state or federal program outside of Missouri. [Doc. 87, pp. 17–18].

       The Tenth Circuit has explained that claims under the FCA “need only show the specifics

of a fraudulent scheme and provide an adequate basis for a reasonable inference that false claims

were submitted as part of that scheme.” Polukoff, 895 F.3d at 745 (quoting Lemmon, 614 F.3d at

1172). In FCA cases, courts have allowed relators alleging a broad scheme to plead examples of

specific instances of fraud in order to satisfy the particularity requirements of Rule 9(b). See, e.g.,

Northstar Alarm Servs., LLC v. Alder Home Prot., No. 2:17-CV-1097-DN-PMW, 2018 WL

3611069, at *1 (D. Utah July 27, 2018) (“With allegations of a broad scheme of fraud, Rule 9(b)

is satisfied when (1) the plaintiff can plead at least a single instance of a distinct false claim with

particularity that is representative of the scheme described, and (2) provides details about how the

scheme was implemented.); United States v. TEVA Pharm. USA, Inc., No. 13 CIV. 3702 (CM),

2016 WL 750720, at *15 (S.D.N.Y. Feb. 22, 2016) (“Providing sample claim information for one

program with respect to the drugs at issue is a sufficient basis for the Court to infer that similar

claims were submitted to the other named government programs.”). Courts have applied this


                                                  27
principle in cases involving allegations of inflated U&C charges. See, e.g., Schutte, 218 F. Supp.

3d at 774 (relators “need not plead redundant examples for every State or Federal program that the

Defendants defrauded”); Proctor, 2016 WL 7017231, at *10 (same); Garbe I, 968 F. Supp. 2d at

986 n.8 (sample claims from Ohio were sufficient to support allegations of nationwide U&C

scheme where billing practices were allegedly directed from Kmart’s corporate office).

       Here, relator alleges that corporate management—individuals identified by name—

implemented uniform pricing policies and practices for government payers in seven states by

programming the chain’s uniform billing and dispensing software to bill phony U&C charges to

third-party payers. [FAC ¶¶ 75–93]. The FAC describes a uniform, chainwide scheme directed

by headquarters. The FAC also describes communications relator allegedly had on April 5 and 6,

2013, with technicians at pharmacies in Arkansas, Mississippi, Oklahoma, and Tennessee, during

which the technicians confirmed that their pharmacies continued to offer four-dollar generic

pricing through the acquisition by Walgreens. [FAC ¶ 88]. Although the specific examples of

false claims alleged in the FAC come from a single pharmacy, relator’s factual allegations support

a reasonable inference that false claims were submitted across the pharmacy chain.

E. “Clustering” of Defendants

       Defendants argue that relator fails to meet the requirements under Rule 9(b) because the

FAC “improperly clusters and groups defendants without identifying which of the fifteen

defendants allegedly submitted false claims or records and to whom.” [Doc. 87, p. 18].

       Where multiple defendants are involved, it is important that the complaint “make clear

exactly who is alleged to have done what to whom, to provide each individual with fair notice as

to the basis of the claims against him or her.” Brooks, 305 F. Supp. 3d at 1292 (quoting Kan. Penn

Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011)). That said, “there is no reason to

ban good, succinct prose when reviewing the allegations of conduct and omissions that the


                                               28
defendants did collectively.” In re Thornburg Mortg., Inc. Sec. Litig., 695 F. Supp. 2d 1165, 1200

(D.N.M. 2010).

       In Schutte, the court considered and rejected the same argument advanced by defendants

here. 218 F. Supp. 3d at 771–72. In that case, the relators alleged a similar price-match scheme

against a pharmacy chain, alleging that SuperValu,, Inc. operated or controlled “many different

branded pharmacies, both individually and through its subsidiaries, affiliated and related

organizations . . . .” Id. at 770. The defendants argued that the relators had “improperly clustered”

the defendants by failing to allege specific claims against the multiple named defendants. Id. at

771. Based on the “allegations of a uniform, nationwide and fraudulent scheme facilitated through

a shared centralized ARx pharmacy transaction system,” the court concluded that the relators had

provided the defendants with fair notice of their claims to the extent required by Rule 9(b). Id. at

772.

       Similarly, here, relator alleges a uniform, chainwide scheme facilitated through a shared

centralized pharmacy transaction system. According to relator, LaFrance Holdings, LaFrance

Pharmacy, Stephen L. LaFrance, Jr. and Jason LaFrance owned and controlled a group of affiliated,

corporate entities that, in turn, collectively owned “a chain of pharmacies that were operated and

controlled as a single enterprise.” [FAC ¶ 21]. The FAC spends nineteen paragraphs, spanning

twelve pages, describing the relationships between the defendants. [FAC ¶¶ 18–37]. Relator

alleges that, by the fall of 2008, management “began requiring all of the USA Drug pharmacies to

offer the $4 generic pricing to any cash-paying customer who requested it.” [FAC ¶ 77] (emphasis

added). He also alleges that, between the fall of 2008 and the September 2012 acquisition by

Walgreens, management supplied the pharmacies with a billing software program, which

“established a single price for every drug that management characterized as the ‘Usual &




                                                 29
Customary price.’” [FAC ¶ 81]. That price “was determined by corporate headquarters.” [Id.].

Based on the detailed factual allegations in the FAC—including the chainwide, top-down nature

of alleged scheme—the court finds and concludes that relator has not improperly clustered

defendants and has provided fair notice of his claims to the extent required by Rule 9(b).

       Certain defendants challenge the sufficiency of relator’s allegations as to them specifically.

The court addresses these arguments below.

       1. Claims against Walgreens

       Walgreens argues that relator fails to allege any plausible violation of the FCA as to it in

particular. [Doc. 87, pp. 29–32]. But Walgreens admits in its motion that it acquired six of the

named defendants—Super D Drugs Acquisition Co., May’s Drug Stores, Inc., Jim Bain’s

Pharmacy, Inc., S&W Pharmacy, Inc., Consolidated Stores, Inc., and Pharm-Mart Pharmacy of

Warren, Inc.—and that, as a result, those defendants “no longer exist as separate legal entities.”

[Doc. 87, p. 8 n.1]. Relator plausibly argues that Walgreens assumed the liability of those entities.

Moreover, relator alleges that Walgreens knew of and continued to operate the price-match

program for several months post-acquisition, and that relator himself warned a Walgreens manager

that excluding the government from the four-dollar pricing violated the law. [FAC ¶¶ 85–88, 100].

       The FAC cites, among other things, 31 U.S.C. § 3729(a)(1)(G), sometimes called the

“reverse-false-claims” provision. [FAC ¶ 107]. This provision “reverses the typical claim under

the False Claims Act: instead of creating liability for wrongfully obtaining money from the

government, the reverse-false-claims provision creates liability for wrongfully avoiding payments

that should have been made to the government.” United States ex rel. Barrick v. Parker-Migliorini

Int’l, LLC, 878 F.3d 1224, 1230 (10th Cir. 2017). In relevant part, the provision imposes liability

on any person “who knowingly and improperly avoids or decreases an obligation to pay or transmit

money or property to the Government.”           31 U.S.C. § 3729(a)(1)(G).        Congress defined


                                                 30
“obligation” to mean “an established duty, whether or not fixed, arising from an express or implied

contractual, grantor-grantee, or licensor-licensee relationship, from a fee-based or similar

relationship, from statute or regulation, or from the retention of any overpayment . . . .” 31

U.S.C.A. § 3729(b)(3).

       Relator has asserted, and defendants have not contested, that the Social Security Act

imposes an affirmative duty on pharmacies to report and return any Medicare or Medicaid

overpayments they identify within sixty days of discovery. [FAC ¶ 74] (citing 42 U.S.C. § 1320a-

7k(d)). The statute also expressly states that the duty it imposes is an “obligation” as that term is

used in section 3729(b)(3) of the FCA. 42 U.S.C. § 1320a-7k(d)(3). Relator plausibly alleges that

Walgreens had notice that the price-match program was unlawful and failed to exercise reasonable

diligence in investigating, reporting, and returning overpayments.

       2. Claims against the Individual Defendants

       The two individuals defendants—Stephen LaFrance, Jr. and Jason LaFrance—argue that

relator fails to plead sufficient details concerning their roles in any alleged FCA violation.

[Doc. 89, pp. 14–18]. In relevant part, the FCA imposes liability on any person who “knowingly

presents, or causes to be presented, a false or fraudulent claim for payment” or “knowingly makes,

uses, or causes to be made or used, a false record or statement material to a false or fraudulent

claim.” 31 U.S.C. § 3729(a)(1)(A)–(B) (emphasis added).

       “Generally, mere knowledge of the submission of claims and knowledge of the falsity of

those claims is insufficient to establish liability under the FCA.” Sikkenga, 472 F.3d at 714. There

must be “a sufficient nexus between the conduct of the party and the ultimate presentation of the

false claim to support liability under the FCA.” Id. The FCA does not impose liability on parties

“who merely fail to prevent the fraudulent acts of others,” but liability does attach to “affirmative

acts” that “cause or assist the presentation of a fraudulent claim.” Id. at 715 (reversing district


                                                 31
court’s determination that relator failed to sufficiently allege a “causing to be presented” claim

under the FCA).

       According to the FAC, the two individual defendants are the sons of Stephen L. LaFrance,

Sr., the founder and former chairman of LaFrance Holdings. [FAC ¶ 20]. Stephen L. LaFrance,

Jr., was the secretary of LaFrance Holdings, as well as a member of the board of directors of the

following companies that owned pharmacies doing business under the USA Drug name: LaFrance

Pharmacy; Jarco Pharmacies, Inc.; Daleco, Inc.; Super D Drugs Acquisition Co.; and Jim Bain’s

Pharmacy, Inc. [FAC ¶ 36]. He was also the president of the following companies, which operated

along with the foregoing entities as a single enterprise: Jarco Pharmacies, Inc.; Daleco, Inc.;

Ellisville Drug Acquisition Co.; and Arcadia Valley Drug Co. [Id.].

       Jason LaFrance was executive vice president at LaFrance Holdings, as well as a member

of the board of directors at the following companies which owned pharmacies doing business

under the USA Drug name: LaFrance Pharmacy; Jarco Pharmacies, Inc.; Super D Drugs

Acquisition Co.; Arcadia Valley Drug Co.; May’s Drug Store; Ellisville Drug Acquisition Co.; Jim

Bain’s Pharmacy, Inc.; and Mr. Discount Drugs of South Jackson, Inc. [FAC ¶ 37]. He was also

the vice president of Jarco Pharmacies, Inc., Arcadia Valley Drug Co., Jim Bain’s Pharmacy, Inc.,

and Mr. Discount Drugs of South Jackson, Inc. [Id.].

       The FAC asserts that, in or about 2008, Stephen L. LaFrance, Jr., Jason LaFrance, and the

entities “that they controlled and operated as a single enterprise that did business as ‘USA

Drug’ . . . began requiring the USA Drug pharmacies to offer hundreds of generic medications to

customers paying with cash rather than insurance” at four-dollar pricing. [FAC ¶ 75]. Relator

alleges that he first learned that USA Drug planned to implement four-dollar generic pricing in

conversations in 2008 with the two individual defendants, Stephen LaFrance, Jr. and Jason




                                               32
LaFrance, and others. [FAC ¶¶ 96–97]. Upon learning of the implementation of four-dollar

generic pricing for cash-paying customers but not for Medicaid, relator expressed his objections

in communications with the individual defendants and others, noting that implementation of such

pricing for cash customers without making the same pricing available for Medicaid would be

illegal. [FAC ¶ 98].

       Relator does more than merely allege that the individual defendants were in positions of

authority at the time of the FCA violations. He plausibly alleges that the individuals defendants

were directly involved in disseminating information about the price-match program and that they

knew (or recklessly disregarded the fact) that the program would result in the presentment of false

claims for payment from the government. The allegations in the FAC are therefore sufficient to

state a claim against the individual defendants. Rule 9(b)’s purpose is to provide fair notice of

plaintiff’s claims and the factual ground upon which they are based. See Polukoff, 895 F.3d at 745.

The allegations in the FAC achieve that purpose.

                                       VI. Conclusion

       WHEREFORE, defendants’ motions to dismiss [Doc. 87; Doc. 88] are denied.

        IT IS SO ORDERED this 7th day of March, 2019.




                                                33
